Citation Nr: 1760902	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for low back disability, to include wearing a back brace.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a November 2016 decision, the Board denied service connection for low back disability, to include wearing a back brace.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and the Court issued an Order in June 2017 that granted a Joint Motion for Partial Remand, remanding the claim to the Board for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2017 letter, the Board notifed the Veteran of the Court's decision and informed him that his case was returned to the Board.  The letter also informed the Veteran that he may submit additional argument and evidence.  Since that time, additional evidence has been received.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction consideration.  In the instant case, the Veteran's substantive appeal was received in February 2016.  However, in a statement received September 2017, the Veteran checked a box expliclty requesting AOJ consideration of the additional evidence he was submitting.

In light of the above, remand is warranted for AOJ consideration of the additional evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the Veteran identifies additional material records, the AOJ should obtain such records.

2.  The AOJ should review the evidence added to the record.

3.  Added evidence reflects the presence of arthritis and degenerative changes.  The AOJ should obtain a medical opinion regarding whether any acquired pathology is attributable to service.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




